Title: Attendance at a Meeting of the Society for Promoting the Manumission of Slaves, 4 February 1785
From: Hamilton, Alexander,Society for Promoting the Manumission of Slaves
To: 


New York, February 4, 1785. On this date Hamilton attended an organization meeting of the Society for Promoting the Manumission of Slaves held at the Coffee House in New York City. After the proposed constitution of the Society was read and adopted, the Society “Ordered—That Colonel Hamilton, Colonel Troup and Mr. Matlack be a Committee to Report a Line of Conduct to be recommended to the Members of the Society in relation to any Slaves possessed by them; and also to prepare a Recommendation to all such Persons as have manumitted or shall Manumit Slaves to transmit their names and the names and Ages of the Slaves manumitted; in Order that the same may be Registered and the Society be the better Enabled to detect Attempts to deprive such Manumitted Persons of their Liberty.”
